DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, claims 2-7 and 10-12 have been withdrawn from consideration, and claims 1, 8, 9, and 13-20 are currently under consideration for patentability under 37 CFR 1.104.  Previous rejection under 35 U.S.C. 112(a) has been withdrawn in light of Applicant’s amendments.  New rejection to claims 1 and 20 and response to arguments found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morizumi et al. (U.S. 2014/0210945) in view of Mandella et al. (U.S. 6,414,779).
With respect to claim 1, Morizumi et al. teaches a stereoscopic imaging apparatus comprising: 
a tubular housing (30) configured to be inserted into a confined space, the tubular housing including a bore extending longitudinally through the tubular housing; 

a first beam steering element associated with the first image sensor (302R) and a second beam steering element associated with the second image sensor (302L), the beam steering elements configured to receive light from respective first and second perspective viewpoints extending longitudinally outward into an object field and direct the received light onto the faces of the respective first and second image sensors to form respective first and second images (FIG. 4).
wherein the imaging apparatus is able to cause a change in orientation of the perspective viewpoints with respect to a longitudinal axis of the bore to cause sufficient disparity between the first and second images to provide image data including three-dimensional (3D) information (FIG. 6, 10).
However, Morizumi et al. does not teach the first and second beam steering elements are movable.
With respect to claim 1, Mandella et al. teaches a scanning endoscope wherein first and second beam steering elements (326,327) are movable to cause a change in an orientation of the perspective viewpoints to cause sufficient disparity between the first and second images to provide image data (FIG. 3C).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Morizumi et al. to utilize the movable reflective elements as taught by Mandella et al. in order to provide a simple and versatile imaging tool with high resolution, higher sensitivity, a larger field of view and a longer working distance, within a compact and integrated construction (10:1-10 of Mandella et al.).
With respect to claim 8, Mandella et al. teaches each of the first and second beam steering elements comprises a moveable reflective element (326,327) configured to be pivoted to receive light from different perspective viewpoints (FIG. 3C).
With respect to claim 9, Morizumi et al. as modified by Mandella et al. teaches the moveable reflective elements are configured to be disposed along an outer periphery of the housing (FIG. 4 for example) while the apparatus is being inserted into the confined space and are deployable after insertion to receive light from the respective first and second perspective viewpoints (intended use).
With respect to claim 13, Morizumi et al. teaches the tubular housing is attached to a distal end of an elongate sheath (32,34) having a passage extending through the sheath to carry signals to and from the image sensors (para [0055], [0078]).
With respect to claim 14, Morizumi et al. teaches at least a portion of the sheath comprises a manipulator (32) configured to cause the sheath to be bend to position the tubular housing with the confined space.
With respect to claim 15, Morizumi et al. teaches the confined space comprises a body cavity of a patient undergoing a medical or surgical procedure (para [0049]).
With respect to claim 16, this is considered intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to claim 17, Morizumi et al. teaches the tubular housing includes a generally circular cross section (FIG. 3).
With respect to claim 19, Morizumi et al. teaches a controller (14) in communication with the apparatus (FIG. 2) and configured to cause movement of either the first and second beam steering elements or the first and second image sensors (para [0106]) based on a determination of whether or not an object field being captured by the apparatus provides 
With respect to claim 20, Morizumi et al. teaches a stereoscopic imaging apparatus comprising: 
first and second image sensors (70R,L) disposed proximate a distal end of a bore of a tubular housing (FIG. 4), each image sensor including a plurality of light sensitive elements (para [0098] image sensors are CCD or CMOS) on a face of the image sensor and being mounted facing laterally outward with respect to a longitudinal axis extending through the bore (FIG. 4); and
a first beam steering element associated with the first image sensor (302R) and a second beam steering element associated with the second image sensor (302L), the beam steering elements configured to receive light from respective first and second perspective viewpoints extending longitudinally outward into an object field and direct the received light onto the faces of the respective first and second image sensors to form respective first and second images (FIG. 4).
wherein the imaging apparatus is able to cause a change in orientation of the perspective viewpoints with respect to a longitudinal axis of the bore to cause sufficient disparity between the first and second images to provide image data including three-dimensional (3D) information (FIG. 6, 10).
However, Morizumi et al. does not teach the first and second beam steering elements are movable.
With respect to claim 20, Mandella et al. teaches a scanning endoscope wherein first and second beam steering elements (326,327) are movable to cause a change in an orientation of the perspective viewpoints to cause sufficient disparity between the first and second images to provide image data (FIG. 3C).
.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morizumi et al. (U.S. 2014/0210945) in view of Mandella et al. (U.S. 6,414,779) as applied to claim 1 above and further in view of  Hayama (U.S. 2014/0092215).
Morizumi et al. teaches a stereoscopic imaging apparatus as set forth above.  However, Morizumi et al. does not teach the diameter of the tubular housing.
With respect to claim 18, Hayama teaches a stereoscopic imaging apparatus wherein the bore of the tubular housing has a diameter of about 10 millimeters (para [0048]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Morizumi et al. to have a diameter of 10 millimeters as taught by Hayama because it is known in the art that a smaller diameter decreases patient discomfort and stress on internal tissue.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Applicant summarizes the current application as, “when the orientation of the perspective viewpoints with respect to a longitudinal axis of the bore is changed between α1 and α2 as shown…in FIGS. 5A and B.”  Examiner respectfully disagrees with this interpretation of the specification because it appears assert that α1 and α2 are the claimed viewpoints.  Paragraphs [0050]-[0051] of the published specification recite inter alia:
1 of about 35º with respect to the longitudinal axis 416. Under these conditions the image sensors 404 and 406 receive light from respective first and second perspective viewpoints 500 and 502 that are angled inwardly (or toed in) toward the longitudinal axis 416 and converge at a convergence plane 504….In FIG. 5B, the mirrors 428 and 434 are pivoted outwardly to an angle α2 of about 40º such that the image sensors 404 and 406 receive light from respective first and second perspective viewpoints 500' and 502' that are less inwardly angled with respect to the longitudinal axis 416. This has the effect of moving an associated convergence plane 504' for the perspective viewpoints 506 and 508 outwardly with respect to the apparatus 400. 
Therefore the orientation of the viewpoints do not change between α1 and α2, they change between 500/502 and 500’/502’.
In response to Applicant’s argument with respect to Morizumi et al. that the perspective viewpoints with respect to the central axis 50b or optical axes OL and OR  are parallel to the central axis 50b and the angle of viewpoints are not changed, this is not persuasive.  The claim defines the viewpoints as, “the beam steering elements configured to receive light from respective first and second perspective viewpoints extending longitudinally outward into an object field.”  Therefore the viewpoints are a function of the object being imaged, not of any single structure in the optical system.  The viewpoints of Morizumi et al. are not the optical axes OL and OR but instead are VFL and VFR as shown in FIG. 10.  Further, the claim recites “to cause a change in orientation of the perspective viewpoints” not a change in angle.  Orientation is defined as “the position of something in relation to its surroundings,” (Cambridge Dictionary, dictionary.cambridge.org).  Morizumi et al. shows the movement between VFL-B/VFR-B and VFL-F/VFR/F in FIG. 10.  This meets the plain meaning of “a change in an orientation of the perspective viewpoints with respect to the longitudinal axis of the bore.”
In response to Applicant’s argument that Morizumi fails to disclose “wherein the first and second beam steering elements are movable to cause a change in an orientation of the perspective viewpoints with respect to a longitudinal axis of the bore to cause sufficient disparity between the first and second images to provide image data including three-dimensional .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795